Citation Nr: 1704825	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected asbestosis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected asbestosis.

4.  Entitlement to an initial rating in excess of 60 percent for asbestosis.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claims file was thereafter transferred to the jurisdiction of the Chicago, Illinois RO as he moved to the state of Illinois.  

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In February 2015, the Board remanded the issues of entitlement to service connection for prostate cancer, to include as secondary to service-connected asbestosis, entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis, and entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected asbestosis, to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in July 2015 and the Veteran submitted a timely substantive appeal in August 2015.  Therefore, the issues are on appeal and properly before the Board.  

Concerning representation, the record shows that the Veteran was previously represented by a private attorney.  However, prior to certification of the appeal, the Veteran's private attorney indicated that the Veteran was moving to Illinois and a hearing was requested.  The attorney also noted that a change in representation would be necessary upon the Veteran's move and to delay certification of the appeal to the Board.  In December 2015, the Oakland RO certified the appeal to the Board without noting the request for a change in representation.  Following certification of the case to the Board in December 2015, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed and submitted in October 2016, appointed the Illinois Department of Veterans Affairs (IDVA) as the Veteran's representative.  While the Board notes that the VA Form 21-22 was received more than 90 days after certification of the appeal to the Board, given the private attorney's request for a change in representation prior to certification of the appeal to the Board and good cause for the change in representation, i.e., the Veteran's move to Illinois, the Board recognizes IDVA as the Veteran's representative.  See 38 C.F.R. § 20.1304 (b) (2016) (requiring the appellant to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received more than 90 days after certification to the Board).

The February 2015 Board remand referred the issue of entitlement to service connection for mild left ventricular hypertrophy as secondary to service-connected asbestosis to the Agency of Original Jurisdiction (AOJ).  The AOJ has not yet taken action and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

First, the record shows that the Veteran identified receiving Social Security Administration (SSA) disability benefits.  The AOJ requested the Veteran's SSA records and a February 2014 response from SSA indicated that the medical records were provided via CD.  While the claims file contains some records from SSA, it does not appear that the medical records considered in the SSA adjudication of disability status are associated with the claims file.  Accordingly, the AOJ must ensure that all SSA records are uploaded to the Veteran's electronic claims file.  

In February 2015, the Board remanded the claim of entitlement to a higher initial rating for asbestosis for a new VA examination.  The Veteran was provided a VA medical examination in July 2015.  At the time of the July 2015 VA examination, the VA examiner reviewed pulmonary function test (PFT) results completed in January 2013 and did not complete a current PFT as instructed by the February 2015 remand.  Subsequently, VA medical treatment records show that the Veteran underwent a PFT procedure on July 21, 2015.  In August 2015, the AOJ indicated that the results of the PFT procedure were uploaded to the electronic claims file, although the Board notes that only an interpretation of the PFT was included, and not the PFT findings.  In August 2015, a VA examiner was asked to review the PFT results completed on July 21, 2015.  While the August 2015 VA examiner addressed some of the PFT findings, not all findings were reported and the actual report, which would include percentages, is not associated with the claims file despite an August 2015 entry indicating that the PFT was uploaded.  Without the PFT findings, the Board cannot evaluate the Veteran's asbestosis at this time.  The claim must be remanded to obtain the July 21, 2015 PFT results.  

The Board recognizes that the Board's February 2015 remand directive requested that the VA examiner address whether the Veteran had maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  However, as directed by the provisions of 38 C.F.R. § 4.96(d), special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845, PFT's are required to evaluate these conditions except: "(i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria."  Id.  In this respect, while the Veteran's prior attorney indicated that an exercise capacity test was mandatory pursuant to VA regulations, the VA regulations in fact direct otherwise.  As discussed above, PFT's are required to evaluate disabilities rated under Diagnostic Code 6833 (such as the Veteran's asbestosis) unless a maximum exercise capacity test is of record.  38 C.F.R. § 4.96(d).  In this case, a maximum exercise capacity test is not of record.  Therefore, the VA examiner is not required to address maximum exercise capacity.  

The Board's February 2015 remand also requested a VA examination and opinion concerning the Veteran's claim for entitlement to a TDIU. An August 2015 VA examiner opined that the Veteran had a complicated multifaceted combination of thoracic problems, including asbestos related pleural fibrosis, airway obstruction consistent with asthma and pulmonary restriction secondary to his BMI of 37 or so.  The examiner opined that the asbestos related pulmonary fibrosis would not "impact his ability to work."  The examiner did not provide any rationale for the opinion nor did the examiner discuss the Veteran's prior occupational or educational history.  The examiner's opinion is inadequate, does not comply with the Board's February 2015 remand, and a new VA opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the Veteran filed a substantive appeal in August 2015 with respect to the issues of entitlement to service connection for prostate cancer, to include as secondary to service-connected asbestosis, entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis, and entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected asbestosis.  The August 2015 VA Form 9 reflects a request for a video conference hearing and noted dissatisfaction related to the claim for a higher initial rating for service-connected asbestosis.  In this regard, it is also noted that the TDIU issue is part and parcel of the claim for entitlement to a higher rating for asbestosis.  As such, a hearing must be scheduled in accordance with his request.  See 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's medical records considered by the Social Security Administration, shown as being on a CD, are uploaded to the Veteran's electronic claims file.  If the records are not located, make an additional request to the SSA for the medical records considered in the adjudication of the Veteran's disability status.  Notify the Veteran of any negative response.  

2.  Obtain the reports of the actual results of the July 21, 2015 PFT, interpreted by a VA physician in a July 29, 2015 VA medical treatment record and reviewed by the August 2015 VA examiner.  Document all efforts to locate the PFT results, which would include percentages of FEV, FEV-1, and DLCO. If the PFT results are not located, document the efforts to locate the records in the claims file and notify the Veteran accordingly.  

3.  If the July 21, 2015 PFT results are not located, schedule the Veteran for a new VA examination for his asbestosis.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  

Complete PFT testing and include the results with the examination report.  The results of the PFT must indicate:  
 (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).

The examiner must determine whether the Veteran has: (i) cor pulmonale (right heart failure), or (ii) pulmonary hypertension (shown by Echo or cardiac catheterization), or (iii) right ventricular hypertrophy, or (iv) a requirement of outpatient oxygen therapy.

4.  Thereafter, request a VA opinion as to the claim of entitlement to a TDIU.  The claims file must be available to the VA examiner and the examiner must indicate that the claims file was reviewed.  

Following review of the claims file, the examiner is asked to address the functional impairment associated with the Veteran's service-connected asbestosis and the impact on his ability to secure or follow a substantially gainful occupation.  The examiner must discuss the Veteran's work and educational history, to include his prior occupation as a school bus driver.  

In providing the above opinion, the examiner is cautioned that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in a veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Rationale must be provided for any opinion reached.

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case to the Veteran and his representative.  Provide an appropriate amount of time for response.

6.  If any benefit sought is not granted, schedule the Veteran for a video conference hearing at his local RO.  Notify the Veteran of the date, time, and location of the hearing at his most recent address of record.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




